        Case 1:21-cv-00050-TCS Document 20              Filed 05/28/21     Page 1 of 52




           IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE TIMOTHY C. STANCEU, JUDGE


 CELIK HALAT VE TEL SANAYI A.S.

                  Plaintiff,
  v.

 UNITED STATES,
                                                       Court No. 21-00050
                  Defendant.
                                                       PUBLIC MEMORANDUM
 and                                                   ATTACHED


 INSTEEL WIRE PRODUCTS COMPANY,
 SUMIDEN WIRE PRODUCTS
 CORPORATION, AND WIRE MESH CORP.


                  Defendant-Intervenors.


 PLAINTIFF’S RULE 56.2 MOTION FOR JUDGMENT ON THE AGENCY RECORD

       Pursuant to Rule 56.2 of the United States Court of International Trade, and for the

reasons set forth in the accompanying memorandum in support of Plaintiff’s Motion for

Judgment on the Agency Record, Plaintiff Celik Halat ve Tel Sanayi A.S. hereby submits its

motion for judgment on the agency record with regard to certain aspects of the final

determination of the United States Department of Commerce (“Commerce”) in the final

determination and order. Prestressed Concrete Steel Wire Strand From the Republic of Turkey;

Final Affirmative Countervailing Duty Determination and Final Negative Critical

Circumstances Determination, 85 Fed. Reg. 80005 (Dep’t Commerce Dec. 11, 2020) (“Final

Determination”) and accompanying Issues and Decision Memorandum (“Decision Memo”);
        Case 1:21-cv-00050-TCS Document 20               Filed 05/28/21     Page 2 of 52




Prestressed Concrete Steel Wire Strand From the Republic of Turkey: Countervailing Duty

Order, 86 Fed. Reg. 7990 (Dep’t Commerce Feb. 3, 2021).

       Plaintiff respectfully requests that this Court remand the case to Commerce with

instructions to reconsider aspects of its determination in accordance with this Court’s decision.



                                                     Respectfully submitted,

                                                     /s/ Irene H. Chen___________

                                                     Irene H. Chen
                                                     Chen Law Group LLC
                                                     200-a Monroe Street, Suite 100
                                                     Rockville, MD 20850
                                                     (301) 760-7393
                                                     irene@chenlawgroup.com

Dated: May 28, 2021                                  Counsel to Plaintiff
         Case 1:21-cv-00050-TCS Document 20        Filed 05/28/21     Page 3 of 52




           IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE TIMOTHY C. STANCEU, JUDGE


CELIK HALAT VE TEL SANAYI A.S.

                               Plaintiff,
    v.

UNITED STATES,

                               Defendant.         Court No. 21-00050
and                                               PUBLIC VERSION
                                                  (confidential information deleted
                                                  on pp. 2-3, 8-12, 16, 32-34)
INSTEEL WIRE PRODUCTS COMPANY,
SUMIDEN WIRE PRODUCTS
CORPORATION, AND WIRE MESH CORP.


                  Defendant-Intervenors.



      MEMORANDUM IN SUPPORT OF PLAINTIFF’S RULE 56.2 MOTION FOR
                JUDGMENT ON THE AGENCY RECORD


                                        Irene H. Chen
                                        CHEN LAW GROUP, LLC.
                                        200-A Monroe St., Ste. 100
                                        Rockville, MD 20850
                                        Tel (301) 760-7393

May 28, 2021                            Counsel to Plaintiff Celik Halat ve Tel Sanayi A.S.




                                            i
               Case 1:21-cv-00050-TCS Document 20                                    Filed 05/28/21              Page 4 of 52
                                                                                                                  PUBLIC VERSION



                                                      TABLE OF CONTENTS

TABLE OF AUTHORITIES ......................................................................................................... iii
   I.         INTRODUCTION .............................................................................................................. 1
   II.        SUMMARY OF THE ARGUMENT ................................................................................. 1
   III. JURISDICTION ................................................................................................................. 5
   IV. PLAINTIFF’S RULE 56.2 STATEMENT ......................................................................... 6
         A.        Administrative Determination to be Reviewed............................................................... 6
         B.        Issues Presented for Review ........................................................................................... 6
   V.         STATEMENT OF FACTS ................................................................................................. 6
   VI. STANDARD OF REVIEW .............................................................................................. 13
   VII. ARGUMENT .................................................................................................................... 15
         A. Commerce’s Imposition of A Bright-Line Rule Rejecting Celik Halat’s Entire Section
         III Response Is A Severe Abuse of Discretion ..................................................................... 15
           1. Controlling Judicial Precedent Precludes Commerce from Applying a Bright-Line
           Rule under the Countervailing Duty Statute ..................................................................... 17
           2. Acceptance of Celik Halat’s Sections III Questionnaire Response Would Have
           Imposed No Burden Whatsoever on Commerce’s Conduct of the Investigation ............. 22
           3. Acceptance of the Section III Questionnaire Response Would Have Resulted in the
           Calculation of an Accurate CVD Margin for Celik Halat ................................................ 24
         B. Commerce Failed to Provide Celik Halat The Opportunity to Remedy The Deficiency
         Under 19 U.S.C. § 1677m(D). .............................................................................................. 25
         C.        Commerce’s Stated Rationale Is Unreasonable ............................................................ 27
           1. Commerce’s Adverse Facts Available Finding is Unsupported by Substantial
           Evidence. ........................................................................................................................... 28
           2. Commerce’s Conclusion That Counsel’s Medical Emergency Did Not Constitute
         “Extraordinary Circumstances” Is An Abuse Of Discretion ................................................ 31
           3. Commerce Failed to Sufficiently Explain Its Deviation From Its Practice of Granting
         Retroactive Extensions In Similar Or Less Severe Circumstances ...................................... 34
           4. Commerce’s Inconsistent Application of The Extension Of Time Limits Final Rule
         Extends to Petitioners’ Extension Requests.......................................................................... 38
              5.     Commerce’s Attempt to Distinguish Past Judicial Decisions Is Unavailing ............. 42
           6. Commerce Erred in Failing to Address Celik Halat’s Argument That It Can Use The
         Government Of Turkey’s Response As Facts Available Information .................................. 44
   VIII. CONCLUSION ................................................................................................................. 45




                                                                         ii
            Case 1:21-cv-00050-TCS Document 20                                        Filed 05/28/21              Page 5 of 52
                                                                                                                   PUBLIC VERSION




                                                  TABLE OF AUTHORITIES
CASES

Artisan Mfg. Corp. v. United States, 978 F. Supp. 2d 1334 (Ct. Int'l Trade 2014) ... 20, 21, 23, 42,
   43
Bosun Tools Co. v. United States, 405 F. Supp. 3d 1359 (Ct. Int'l Trade 2019)…...........…...22, 33
China Kingdom Imp. & Exp. Co. v. United States, 31 C.I.T. 1329, 507 F. Supp. 2d 1337 (Ct’
   Int’l Trade 2007) ....................................................................................................................... 26
China Steel Corp. v. United States, 264 F. Supp. 2d 1339 (Ct. Int’l Trade 2003) ....................... 25
Chisholm v. Def. Logistics Agency, 656 F.2d 42 (3d Cir. 1981) ............................................ 39, 40
DAK Americas LLC v. United States, 456 F. Supp. 3d 1340 (Ct. Int’l Trade 2020) .................... 39
Dongtai Peak Honey Indus. Co. v. United States, 971 F. Supp. 2d 1234 (Ct. Intl. Trade 2014) . 15
Dupont Teijin Films v. United States, 931 F. Supp. 2d 1297 (August 21, 2013) ................... 16, 19
Echjay Forgings Private Ltd. v. United States, 475 F. Supp. 3d 1350 (Ct. Int'l Trade 2020) ...... 40
Fine Furniture (Shanghai) Ltd. v. United States, 865 F. Supp. 2d 1254 (Ct. Int’l Trade 2012) .. 19
Foshan Shunde Yongjian Housewares & Hardwares Co. v. United States, 896 F. Supp. 2d 1313
   (Ct. Int'l Trade 2013) .......................................................................................................... 14, 37
Green Country Mobilephone, Inc. v. FCC, 765 F.2d 235, 246 U.S. App. D.C. 366 (D.C. Cir.
   1985) ......................................................................................................................................... 37
Grobest & I-Mei Industrial (Vietnam) Co., Ltd. v. United States, 815 F. Supp. 2d 1342 (Ct. Int’l
   Trade 2012) ............................................................................................................. 18, 21, 23, 43
Hontex Enters. v. United States, 27 Ct. Int’l Trade 272, 248 F. Supp. 2d 1323 (Ct. Int’l Trade
   2003) ......................................................................................................................................... 14
Hyundai Heavy Indus. Co., Ltd. v. United States, 393 F. Supp. 3d 1293 (Ct. Int'l Trade 2019) .. 30
Hyundai Steel Co. v. United States, No. 19-00099, 2021 Ct. Intl. Trade LEXIS 60, at *3 n.3 (Ct.
   Int'l Trade Apr. 27, 2021) ......................................................................................................... 29
Jiangsu Jiasheng Photovoltaic Tech. Co., Ltd. v. United States, 28 F. Supp. 3d 1317 (Ct. Int'l
   Trade 2014) ............................................................................................................................... 15
Motor Vehicle Mfrs. Ass’n, Inc. v. State Farm Mutual Auto. Ins. Co., 463 U.S. 29, 103 S. Ct.
   2856, 77 L. Ed. 2d 443 (1983) ............................................................................................ 14, 37
Nakornthai Strip Mill Pub. Co. v. United States, 32 CIT 1272, 587 F. Supp. 2d 1303 (2008) .... 37
Nippon Steel & Sumitomo Metal Corp. v. United States, 483 F. Supp. 3d 1214 (Ct. Int'l Trade
   2020) ......................................................................................................................................... 29
Nippon Steel Corp. v. United States, 337 F.3d 1373 (Fed. Cir. 2003).......................................... 30
Nippon Steel Corp. v. United States, 458 F.3d 1345 (Fed. Cir. 2006).......................................... 14
NMB Sing. Ltd. v. United States, 557 F.3d 1316 (Fed. Cir. 2009) ............................................... 14
NTN Bearing Corp. v. United States, 74 F. 3d 1204 (Fed. Cir. 1995). ....................... 16, 18, 19, 20
Pro-Team Coil Nail Enter. v. United States, 419 F. Supp. 3d 1319 (Ct. Int'l Trade 2019) ... 19, 20,
   24
Save Domestic Oil, Inc. v. United States, 357 F.3d 1278 (Fed. Cir. 2004) .................................. 14
Shelter Forest Int'l Acquisition, Inc. v. United States, 2021 Ct. Int’l Trade Lexis at *23, 497 F.
   Supp. 3d 1388 (Ct. Int'l Trade 2021) .................................................................................. 18, 26
SKF USA Inc. v. United States, 263 F.3d 1369 (Fed. Cir. 2001) ............................................ 15, 40


                                                                         iii
            Case 1:21-cv-00050-TCS Document 20                                    Filed 05/28/21             Page 6 of 52
                                                                                                              PUBLIC VERSION


Skidmore v. Swift & Co., 323 U.S. 134, 65 S. Ct. 161, 89 L. Ed. 124 (1944) .............................. 39
Star Fruits S.N.C. v. United States, 393 F.3d 1277 (Fed. Cir. 2005)............................................ 15
Sterling Fed. Sys., Inc. v. Goldin, 16 F.3d 1177 (Fed. Cir. 1994) ................................................ 16
Timken U.S. Corp. v. United States, 434 F.3d 1345 (Fed. Cir. 2006) .......................................... 20
Transactive Corp. v. United States, 91 F.3d 232, 319 U.S. App. D.C. 428 (D.C. Cir. 1996) ...... 37
U.K. Carbon & Graphite Co. v. United States, 931 F. Supp. 2d 1322 (Ct. Int'l Trade 2013) ...... 14
U.S. Magnesium LLC v. United States, 895 F. Supp. 2d 1319 (Ct. Int’l Trade 2013).................. 19
Unisor Sacilor v. United States, 872 F. Supp. 1000 (Ct., Int’l Trade 1994)................................. 19
WelCom Prods., Inc. v. United States, 36 CIT 1366, 865 F. Supp. 2d 1340 (2012) .................... 15
Wheatland Tube Co. v. United States, 161 F.3d 1365 (Fed. Cir. 1998) ....................................... 14
Wuhu Fenglian Co., Ltd. v. United States, 836 F. Supp. 2d 1398 (Ct. Int’l Trade 2012) 16, 19, 20
Xiping Opeck Food Co., Ltd. v. United States, 34 F. Supp. 3d 1331 (Ct. Int’l Trade 2014) .. 14, 15


STATUTES

19 U.S.C. § 1516a(a)(2)(B)(iii)....................................................................................................... 5
19 U.S.C. § 1516a(b)(1)(B) .......................................................................................................... 13
19 U.S.C. § 1671d(a)(1) ................................................................................................................ 16
19 U.S.C. § 1677e ................................................................................................. 25, 26, 28, 29, 44
19 U.S.C. § 1677f(i)(3)(A) ........................................................................................................... 14
19 U.S.C. § 1677m(d) ............................................................................................................. 25, 26
28 U.S.C. § 1581(c) ........................................................................................................................ 5


ADMINISTRATIVE DECISIONS

Extension of Time Limits, 78 Fed. Reg. 57790 (Sept. 20, 2013) ................................ 35, 40, 46, 47
Federal Register on December 11, 2020. Prestressed Concrete Steel Wire Strand From the
  Republic of Turkey; Final Affirmative Countervailing Duty Determination and Final Negative
  Critical Circumstances Determination, 85 Fed. Reg. 80005 (Dep’t Commerce Dec. 11, 2020)6
Prestressed Concrete Steel Wire From the Republic of Turkey: Preliminary Affirmative
  Countervailing Duty Determination, Preliminary Affirmative Critical Circumstances
  Determination, In Part, 85 Fed. Reg. 59287 (Dep’t Commerce Sept. 21, 2020) ............... 12, 13
Prestressed Concrete Steel Wire Strand From the Republic of Turkey: Countervailing Duty
  Order, 86 Fed. Reg. 7990 (Dep’t Commerce Feb. 3, 2021) ................................................. 6, 14
Prestressed Concrete Steel Wire Strand From the Republic of Turkey: Initiation of
  Countervailing Duty Investigation, 85 Fed. Reg. 28610 (May 13, 2020) .................................. 7


ADMINISTRATIVE REGULATIONS

19 C.F.R. § 351.302 .................................................................................................... 11, 31, 34, 35
19 C.F.R. § 351.301(b) ................................................................................................................. 17




                                                                     iv
         Case 1:21-cv-00050-TCS Document 20                Filed 05/28/21     Page 7 of 52
                                                                               PUBLIC VERSION


                   MEMORANDUM IN SUPPORT OF PLAINTIFF’S
           RULE 56.2 MOTION FOR JUDGMENT ON THE AGENCY RECORD

                                       I.   INTRODUCTION

         Plaintiff Celik Halat Ve Tel Sanayi A.S. (“Celik Halat”) initiated this appeal to review

the final determination issued by the Department of Commerce (“Commerce”) in the

countervailing duty investigation of prestressed concrete steel wire strand from the Republic of

Turkey. This appeal challenges Commerce’s decision to apply total adverse facts available to

Celik Halat on the basis that it untimely filed the final BPI and public versions of its Section III

questionnaire response 87 minutes after the 5:00 p.m. ET filing deadline on the response due

date.1

                            II.    SUMMARY OF THE ARGUMENT

         While cases involving adverse facts available are a frequent occurrence before the Court,

Commerce’s actions and the basis for its application of adverse facts available against Celik

Halat for one minor compliance error have set an astonishing new level of overreach by the

agency and abuse of its discretion. Celik Halat’s late filing of its public and final BPI

questionnaire response, 87 minutes after the 5:00 p.m. E.T. deadline, was a minor error that did

not warrant the grossly disproportionate application of adverse facts available by Commerce.

Further, the record evidence, which Commerce failed to address, demonstrates that the late filing

was due to counsel’s medical emergency and compelled a retroactive extension under

Commerce’s own regulations and its statutory obligations. Commerce severely abused its

discretion under these facts.




1 Public documents in the administrative record are designated as “PR.” “CR” refers to
confidential documents in the administrative record.

                                                  1
Case 1:21-cv-00050-TCS Document 20                Filed 05/28/21      Page 8 of 52
                                                                       PUBLIC VERSION


The pertinent facts are as follows:

   •   Celik Halat’s Section III questionnaire response was due by 5:00 p.m. ET on

       August 7, 2021.

   •   On July 29, 2020, Celik Halat’s counsel was admitted to the hospital for

       emergency surgery [




                                                      ].

   •   On August 1, 2020, Celik Halat’s counsel was released from the hospital. Due to [

                                                                ], counsel was [



                    ].

   •   On August 4, 2020, citing counsel’s emergency surgery, Celik Halat filed an

       extension request requesting additional time to file its Sections III response, but it

       was denied by Commerce that same day.

   •   Counsel returned to [

                                                                                        ].

   •   However, [

                                              ], counsel’s activities were limited and work

       had to be condensed into one or two sessions of one hour each day.

   •   Celik Halat’s counsel, still [

                                               ], timely filed the BPI version of the

       Section III response by 5:00 p.m. ET on the due date of August 7, 2020. However,

                                         2
Case 1:21-cv-00050-TCS Document 20              Filed 05/28/21     Page 9 of 52
                                                                    PUBLIC VERSION


      because it was not possible to prepare the public version of the response by

      August 7, 2020, counsel designated the filing as a “one-day lag” BPI version, to

      have additional time to prepare the final BPI and public versions over the

      weekend.

  •   Counsel managed to work on finalizing the final BPI and public submission,

      spread out over several short work sessions, [

              ].

  •   The [



                                                                            ].

  •   The final BPI and public versions of the Section III questionnaire response were

      due the following business day, i.e., August 10, 2020.

  •   To ensure a timely filing of the final BPI and public versions, counsel set two

      alarms to alert him and if necessary, awaken him at 4:00 p.m. in order to file the

      submissions before the 5:00 p.m. deadline on August 10, 2020.

  •   When the alarms sounded at 4:00 p.m., counsel who was asleep at the time,

      awoke to file the documents via ACCESS. Counsel confirmed receipt of the

      ACCESS notice evidencing a successful submission received at 4:27 p.m.

  •   However, because of the [

                          ], counsel, who was recuperating at his home in Salt Lake

      City, Utah, Mountain Time (MT), inadvertently set his alarms at 4:00 p.m. MT,

      which was 6:00 p.m., Eastern Time (ET).




                                       3
       Case 1:21-cv-00050-TCS Document 20               Filed 05/28/21      Page 10 of 52
                                                                              PUBLIC VERSION


           •   What appeared to be a timely filing at 4:27 p.m. in Salt Lake City, Utah, was a

               late filing at 6:27 p.m. ET in Washington, D.C., 87 minutes after the 5:00 p.m. ET

               deadline.

           •   On August 19, 2020, Commerce rejected and removed from the record Celik

               Halat’s entire Section III questionnaire response, including the timely filed

               August 7, 2020 one-day lag BPI version.

           •   On August 20, 2020, Celik Halat filed a Request for Reconsideration, explaining

               the reasons for the late filing, i.e., counsel’s emergency surgery and post-surgery

               recuperation. Commerce denied Celik Halat’s request.

           •   In its Memorandum rejecting Celik Halat’s request for reconsideration,

               Commerce cited counsel’s wrong setting of his alarm clock as the cause for the

               late filing, not counsel’s medical emergency or medical situation.

       Based on an 87-minute filing delay, Commerce rejected Celik Halat’s entire Section III

response. Commerce then assigned Celik Halat total adverse facts available even though (1)

Commerce had the complete set of Celik Halat’s filings in hand on the due date, and only 87

minutes after business hours; (2) Celik Halat’s one-day lag BPI Section III response was timely

filed on August 7, 2020; (3) Commerce had the same number of days, (i.e., 36 days) until the

issuance of the Preliminary Determination and another 85 days until the issuance of the Final

Determination. No burden would have been suffered by Commerce had it accepted the filings. It

is also undisputed that using Celik Halat’s responses instead of AFA would have resulted in

more accurate margins. Commerce applied an impermissible bright line rule in rejecting the

Section III filing in its entirety, without evaluating the particular circumstances. Commerce also

defied its own practice of granting post-deadline extensions for “extraordinary circumstances”


                                                4
        Case 1:21-cv-00050-TCS Document 20               Filed 05/28/21      Page 11 of 52
                                                                               PUBLIC VERSION


such as medical emergencies. Commerce’s attribution of the late filing to the wrong setting of

the alarm clock makes no sense, given the record evidence regarding counsel’s emergency

surgery and post-surgery physical effects. Commerce’s actions are an abuse of discretion.

       Commerce also violated the statute by failing to provide Celik Halat an opportunity to

remedy or correct any submission deemed deficient. In imposing total adverse facts available,

Commerce improperly equated Celik Halat’s 87-minute delay with a failure to cooperate to the

best of its ability. Commerce did not support its conclusion that Celik Halat failed to put forth a

maximum effort in the investigation. Commerce’s imposition of adverse facts available was

grossly disproportionate and unreasonable, given the minor filing delay and counsel’s medical

emergency.

       Commerce’s unlawful actions have provided Petitioners an unjust windfall and caused

Celik Halat significant harm. Accordingly, the Court should remand this case back to Commerce

with instructions to reopen the CVD investigation, accept for filing and place on the record Celik

Halat’s Section III questionnaire response and calculate a CVD rate for Celik Halat.

       Celik Halat respectfully requests an expedited disposition of its challenge to Commerce’s

Final Determination. Every day that passes, Celik Halat is laboring under a punitive and grossly

inaccurate cash deposit rate that has materially affected its ability to remain in the U.S. market as

a supplier.

                                     III.    JURISDICTION

       This action is brought pursuant to 19 U.S.C. § 1516a(a)(2)(B)(iii). This action challenges

certain determinations relevant to Commerce’s final determination in the countervailing duty

investigation of prestressed concrete steel wire strand from the Republic of Turkey. This Court

has jurisdiction pursuant to 28 U.S.C. § 1581(c).


                                                 5
        Case 1:21-cv-00050-TCS Document 20              Filed 05/28/21     Page 12 of 52
                                                                             PUBLIC VERSION


                       IV.    PLAINTIFF’S RULE 56.2 STATEMENT

A. Administrative Determination to be Reviewed

        Plaintiff Celik Halat contests the final determination of the United States Department of

Commerce (“Commerce”) in the countervailing duty investigation, published in the Federal

Register on December 11, 2020. Prestressed Concrete Steel Wire Strand From the Republic of

Turkey; Final Affirmative Countervailing Duty Determination and Final Negative Critical

Circumstances Determination, 85 Fed. Reg. 80005 (Dep’t Commerce Dec. 11, 2020) (“Final

Determination”) (PR 376) and accompanying Issues and Decision Memorandum (“Decision

Memo”) (PR 370-372 / CR 256 - 258). Commerce’s countervailing duty order was published in

the Federal Register on February 3, 2021. See Prestressed Concrete Steel Wire Strand From the

Republic of Turkey: Countervailing Duty Order, 86 Fed. Reg. 7990 (Dep’t Commerce Feb. 3,

2021) (PR 381).

B. Issues Presented for Review

           1. Issue 1: Whether Commerce’s application of a bright-line rule to reject
              Celik Halat's Section III questionnaire response based on an 87 minute
              filing delay, regardless of any particular circumstances was arbitrary and
              capricious, constituted an abuse of discretion not in accordance with law,
              and was unsupported by substantial evidence.

           2. Issue 2: Whether Commerce’s decision to apply adverse facts available
              based on Celik Halat’s submission of the final BPI and public version of
              its Section III questionnaire response 87 minutes after the filing deadline
              was an abuse of discretion, unsupported by substantial evidence and not in
              accordance with law.

                                V.     STATEMENT OF FACTS

        This appeal arises from the countervailing duty (“CVD”) investigation of prestressed

concrete steel wire strand (“PC Strand”) from the Republic of Turkey. Final Determination (PR

376).


                                                6
       Case 1:21-cv-00050-TCS Document 20                Filed 05/28/21     Page 13 of 52
                                                                              PUBLIC VERSION


       On April 16, 2020, Commerce received a countervailing duty petition concerning imports

of prestressed concrete steel wire (“PC strand”) from the Republic of Turkey, filed by Insteel

Wire Products (“Insteel”), Sumiden Wire Products Corporation (“Sumiden”), and Wire Mesh

Corp. (“WMC”) (“Petitioners”). In response to the petition, Commerce initiated a countervailing

duty investigation of prestressed concrete steel wire strand (“PC Strand”) from the Republic of

Turkey and published notice of the initiation in the Federal Register on May 6, 2020. See

Prestressed Concrete Steel Wire Strand From the Republic of Turkey: Initiation of

Countervailing Duty Investigation, 85 Fed. Reg. 28610 (May 13, 2020) (the “Initiation Notice”)

(PR 28).

       On June 9, 2020, Commerce issued the initial CVD questionnaire. Commerce’s

Countervailing Duty Questionnaire to Investigation of Prestressed Concrete Steel Wire from the

Republic of Turkey (June 9, 2020) (PR 49). On June 25, 2020, Commerce selected Plaintiff Celik

Halat ve Tel San A.S. (“Celik Halat”) as a mandatory respondent. See Commerce’s

Memorandum Re: Countervailing Duty Investigation of Prestressed Concrete Steel Wire Strand

from the Republic of Turkey: Respondent Selection (June 25, 2020) (PR 58). The next day,

Commerce issued a letter to the Government of Turkey regarding its revised selection of Celik

Halat as a mandatory respondent and requiring Celik Halat to respond to the initial CVD

questionnaire by the listed deadlines. See Commerce’s Letter: “Investigation of Prestressed

Concrete Steel Wire from the Republic of Turkey: Countervailing Duty Respondent Selection.”

(June 26, 2020) (PR 60). The deadline set forth for responses to Sections II and III of the

Questionnaire was 5:00 p.m. ET (“Eastern Time”) on August 3, 2020. Id.

       On July 24, 2020, Celik Halat timely filed the response to the “affiliated companies”

section of Commerce’s questionnaire. Celik Halat’s Response to Affiliation Questionnaire (July


                                                 7
       Case 1:21-cv-00050-TCS Document 20                Filed 05/28/21     Page 14 of 52
                                                                              PUBLIC VERSION


24, 2020) (PR 87). On July 27, 2020, Celik Halat submitted a letter to Commerce requesting an

extension of the Section III CVD questionnaire deadline by three weeks, describing the delays in

compiling the response, due to the Covid-19 lockdown, the difficulties in retrieving documents

due to the office closure, and inadequate remote working arrangements for staff. See Letter from

Global Consulting Economic & Legal Consulting Services LLC to Commerce (July 27, 2020)

(PR 88). On the same day, Commerce partially granted Celik Halat’s extension request,

extending the deadline for Celik Halat to file its response to the Section III questionnaire by four

days, from August 3, 2020 to August 7, 2020, at 5 p.m. ET. See Letter from Commerce to Global

Consulting Economic & Legal Consulting Services: Pertaining to Celik Halat Grants Partial

Extension (July 27, 2020) (PR 121).

       On July 29, 2020, Celik Halat’s counsel in the underlying investigation (“Counsel”) was

admitted to the hospital for emergency surgery [




                                                                              ]. Celik Halat

Request for Reconsideration of Rejection of CVD Response dated August 20, 2020

(“Reconsideration Request”) at 2 (PR 202/CR 127). After Counsel was discharged from the

hospital on August 1, 2020, he was prescribed a post-surgery treatment plan of [




                                                 8
        Case 1:21-cv-00050-TCS Document 20              Filed 05/28/21      Page 15 of 52
                                                                              PUBLIC VERSION


            ]. Reconsideration Request at 2-3, n.1, and Confidential Health Records Attachment

(PR 202/CR 127).

        On or about August 4, 2020, due in part to Counsel’s medical situation, Celik Halat filed

a Request for a one-week extension of the filing deadline from August 7, 2020 to August 14,

2020 to respond to Section III of Commerce’s CVD questionnaire. See Celik Halat Letter to

Commerce: Extension Request of Celik Halat ve Tel Sanayi A.S. (“Celik Halat”) for Section III

Response in the CVD Investigation (August 4, 2020) (PR 176). However, on the same day (i.e.,

August 4, 2020) (PR 176), Commerce denied Celik Halat’s extension request. See Letter from

Commerce: Investigation of Prestressed Concrete Steel Wire from the Republic of Turkey:

Denial of Extension for Initial Questionnaire Response (August 4, 2020) (PR 177). Despite a

difficult recovery period, [                                                         ], Counsel

continued to work on Celik Halat’s questionnaire responses to meet Commerce’s deadlines.

Reconsideration Request at 3 (CR 127/PR 202). Counsel managed to work on finalizing the final

BPI and public submission, spread out over several short work sessions, [

                                                                                               ].

Id. at 3 (CR 127/ PR 202). The [



                                                                     ]. Id. at 3 (CR 127/ PR

202).

        On August 7, 2020, Celik Halat timely filed the one-day lag BPI version of its response

to the Section III CVD Questionnaire. Per Commerce’s regulations, the final BPI and Public

versions of the Section III CVD Questionnaire Response, which contain only bracketing changes




                                                9
        Case 1:21-cv-00050-TCS Document 20              Filed 05/28/21     Page 16 of 52
                                                                             PUBLIC VERSION


and redactions of BPI, respectively, were due one business day later on Monday, August 10,

2020. Id. at 3 (CR 127/PR 202).

        On the day of the August 10, 2020 filing, [

                                  ], Counsel took special care to set two alarms to awaken in

time by 4:00 p.m. to make the filing on time by the 5:00 p.m. filing deadline. Id. at 4 (CR 127/

PR 202). Counsel in fact did wake up and file the final BPI and public versions of Celik Halat’s

CVD questionnaire response by 5:00 p.m. The date stamped copy of the ACCESS email to

counsel showed that the filing was completed at 4:27 p.m. Id. at 4-5 (CR 127/PR 202).

        On around August 19, 2020, when routinely checking the IA ACCESS docket for

updates, Counsel discovered that Commerce had rejected the final BPI and public versions of

Celik Halat’s Section III questionnaire response filed on August 10, 2020 (PR 190), and had

completely removed the timely filed August 7, 2020 BPI one day lag version of Celik Halat’s

Section III questionnaire response from the record. Reconsideration Request at 2 (CR 127/ PR

202).

        Counsel immediately contacted Commerce’s analyst and learned that the August 10,

2020 filings were late because the filing was actually submitted at 6:27 p.m. ET, not 4:27 p.m.

ET, as counsel had thought. Reconsideration Request at 2 (CR 127/ PR 202). Counsel was at his

home in Salt Lake City, Utah when he filed the August 10, 2020 questionnaire responses. Due to

the effects of the [                                  ], Counsel overlooked the fact that

Mountain Time was two hours behind Eastern Time. Reconsideration Request at 4 (CR 127/ PR

202). On August 20, 2020, one day after Counsel discovered the late filing issue, Counsel

immediately filed a Request for Reconsideration of the Department’s Rejection of the CVD

Response of Celik Halat. Reconsideration Request (CR 127/ PR 202).


                                                10
        Case 1:21-cv-00050-TCS Document 20                Filed 05/28/21     Page 17 of 52
                                                                               PUBLIC VERSION


       In the Reconsideration Request, Counsel requested that Commerce reconsider its

rejection of Celik Halat’s CVD questionnaire response. Id. Counsel cited extraordinary

circumstances for the late filing, namely his emergency surgery and post-surgery recovery

period. Counsel provided details of his surgery and post-surgery recuperation period, including [



             ]. Id. (CR 127/ PR 202).

       On September 4, 2020, despite Counsel’s detailed explanation regarding his medical

situation, and the fact that Counsel had filed the one-day lag BPI version of the CVD

questionnaire response on time on August 7, 2020, Commerce nonetheless continued to reject

Plaintiff’s August 7 and August 10, 2020 filings of the business proprietary and public versions

of Celik Halat’s CVD questionnaire response. See Commerce’s Letter to Celik Halat: Rejection

of Reconsideration Request (September 4, 2020) (PR 245/ CR 160).

       In the September 4, 2020 letter denying Celik Halat’s request for reconsideration,

Commerce asserted that Counsel had failed to show that an “extraordinary circumstance” for

granting an untimely filed extension request for an untimely filing under 19 § C.F.R. 351.302

existed. See id. (PR 245/ CR 160). Commerce further concluded that Counsel could have set the

alarm at an earlier time to remind himself of the filing deadline or filed the response at an earlier

time during the day, and that “the cause of the late filing was not a medical emergency or

counsel’s medical situation.” See id. at 2 (PR 245/ CR 160).

       On September 9, 2020, Celik Halat filed a response to Petitioners’ Pre-preliminary

Comments, requesting that Commerce reject Petitioners’ calls for adverse facts available against

Celik Halat and reconsider its rejection of Celik Halat’s Section III questionnaire response. Celik

Halat’s Response to Petitioners’ Pre-Preliminary Comments (September 9, 2020) (PR 251).


                                                  11
       Case 1:21-cv-00050-TCS Document 20                Filed 05/28/21    Page 18 of 52
                                                                             PUBLIC VERSION


       On September 21, 2020, Commerce published a Federal Register notice of its preliminary

determination in the countervailing duty investigation of Prestressed Concrete Steel Wire from

the Republic of Turkey. Prestressed Concrete Steel Wire From the Republic of Turkey:

Preliminary Affirmative Countervailing Duty Determination, Preliminary Affirmative Critical

Circumstances Determination, In Part, 85 Fed. Reg. 59287 (Dep’t Commerce Sept. 21, 2020)

(“Preliminary Determination”) (PR 252).

       In the Preliminary Determination, Commerce assigned Celik Halat a countervailing duty

rate of 135.06 percent based on adverse facts available. Id. Commerce determined that by not

timely filing its CVD questionnaire response, Celik Halat “withheld information that had been

requested” and “significantly impeded this proceeding.” See Commerce’s Decision

Memorandum for the Preliminary Determination of the Countervailing Duty Investigation of

Prestressed Concrete Steel Wire from the Republic of Turkey (“Preliminary Decision Memo”) at

9 (September 14, 2020) (PR 253). Commerce also directed the Customs and Border Protection

(CBP) to suspend liquidation of all entries of Prestressed Concrete Steel Wire from the Republic

of Turkey and to collect cash deposits of 135.06 percent on entries of PC Strand exported by

Celik Halat. Preliminary Determination at 4 (PR 252). Commerce calculated CVD rates of 14.44

percent for the other respondent, Guney Celik Hasir ve Demir and for the all-others rate. Id.

       On November 23, 2020, Celik Halat filed a case brief containing, inter alia, its arguments

that Commerce should reverse its decision and accept Celik Halat’s CVD questionnaire response

because (1) Commerce’s rejection of Celik Halat’s entire Section III response was too harsh in

light of the minor delay, counsel’s reasonable measures to submit a timely filing, and the

circumstances of the late filing, i.e., counsel’s emergency surgery, [

                              ] ; (2) Commerce’s practice has been to allow an emergency


                                                 12
       Case 1:21-cv-00050-TCS Document 20                 Filed 05/28/21     Page 19 of 52
                                                                               PUBLIC VERSION


extension for such circumstances as well as clerical errors by counsel; (3) there is no basis for

adverse facts available because Celik Halat fully cooperated to the best of its ability; (4)

Commerce can calculate a non-adverse margin based on Celik Halat’s submitted responses; (5)

in the alternative, Commerce can calculate a lower adverse margin with the Government of

Turkey’s responses. See Case Brief to Commerce Pertaining to Celik Halat (“Celik Halat Case

Brief”) (November 23, 2020) (PR 358/ CR 253-254).

       On December 11, 2020, Commerce published in the Federal Register the Final

Determination in the countervailing duty investigation. Final Determination (PR 376) and

Decision Memo (PR 370-372/ CR 256-258). In the Final Determination, Commerce found no

basis to alter its preliminary determination that Celik Halat had “failed to cooperate to the best of

its ability to comply with Commerce’s request for information.” Commerce continued to apply

adverse facts available to Celik Halat, increasing the preliminary margin of 135.06 percent to a

final countervailing duty margin of 158.44 percent. Final Determination at 80006 (PR 376).

Commerce assigned countervailing duty rates of 30.78 percent to the other mandatory

respondent, Guney Celik Hasir ve Demir; and the rate of 94.61 percent for the all-others rate. Id.

(PR 376).

       On February 3, 2021, Commerce published in the Federal Register the countervailing

duty order covering subject merchandise in the underlying countervailing duty investigation.

Prestressed Concrete Steel Wire Strand From the Republic of Turkey: Countervailing Duty

Order, 86 Fed. Reg. 7990 (Dep’t Commerce Feb. 3, 2021) (PR 381).

                                VI.    STANDARD OF REVIEW

       This Court evaluates whether Commerce’s decisions are “unsupported by substantial

evidence on the record, or otherwise not in accordance with law.” 19 U.S.C. § 1516a(b)(1)(B).


                                                  13
       Case 1:21-cv-00050-TCS Document 20                  Filed 05/28/21      Page 20 of 52
                                                                                 PUBLIC VERSION


Compliance with both statute and regulation is required for an agency action to be “in

accordance with law.” See, e.g., Hontex Enters. v. United States, 27 Ct. Int’l Trade 272, 293, 248

F. Supp. 2d 1323, 1340 (Ct. Int’l Trade 2003). Further, su1677bstantial evidence review requires

that the court assess whether the agency action is reasonable given the record as a whole. Nippon

Steel Corp. v. United States, 458 F.3d 1345, 1350-51 (Fed. Cir. 2006).

       The Court will find that a decision is not arbitrary or capricious if, inter alia, it reflects a

“logically reasoned and well-researched approach.” Save Domestic Oil, Inc. v. United States, 357

F.3d 1278, 1289 (Fed. Cir. 2004). Thus, “Courts ‘look for a reasoned analysis or explanation for

an agency’s decision as a way to determine whether a particular decision is arbitrary, capricious,

or an abuse of discretion.’” U.K. Carbon & Graphite Co. v. United States, 931 F. Supp. 2d 1322,

1328 (Ct. Int’l Trade 2013) (quoting Wheatland Tube Co. v. United States, 161 F.3d 1365, 1369

(Fed. Cir. 1998)). Further, “{a}n ‘agency action is arbitrary when the agency offers{s}

insufficient reasons for treating similar situations differently.’” Foshan Shunde Yongjian

Housewares & Hardwares Co. v. United States, 896 F. Supp. 2d 1313, 1325 (Ct. Int’l Trade

2013) (quoting Transactive Corp. v. United States, 91 F.3d 232, 237, 319 U.S. App. D.C. 428

(D.C. Cir. 1996) (citing Motor Vehicle Mfrs. Ass’n, Inc. v. State Farm Mutual Auto. Ins. Co., 463

U.S. 29, 57, 103 S. Ct. 2856, 77 L. Ed. 2d 443 (1983))).

       By statute, each “determination by Commerce must include an explanation of the basis

for its determination.” See NMB Sing. Ltd. v. United States, 557 F.3d 1316, 1320 (Fed. Cir.

2009) (quoting 19 U.S.C. § 1677f(i)(3)(A)). Thus, “{w}here the Department has reached

important conclusions that are not fully explained with reference to record evidence {and

relevant statutes or regulations}, remand is appropriate for Commerce to explain its rationale . . .

such that a court may follow and review its line of analysis, its reasonable assumptions, and other


                                                  14
       Case 1:21-cv-00050-TCS Document 20                Filed 05/28/21      Page 21 of 52
                                                                               PUBLIC VERSION


relevant considerations.” Xiping Opeck Food Co., Ltd. v. United States, 34 F. Supp. 3d 1331,

1343-1344 (Ct. Int’l Trade 2014).

       Where the agency is vested with discretion to set the procedures by which it administers

its governing statute, the court reviews such decisions for abuse of discretion. Jiangsu Jiasheng

Photovoltaic Tech. Co., Ltd. v. United States, 28 F. Supp. 3d 1317, 1323 (Ct. Int'l Trade 2014)

(See, e.g., Dongtai Peak Honey Indus. Co. v. United States,971 F. Supp. 2d 1234, 1239 (Ct. Intl.

Trade 2014). “An abuse of discretion occurs where the decision is based on an erroneous

interpretation of the law, on factual findings that are not supported by substantial evidence, or

represent an unreasonable judgment in weighing relevant factors.” Id. (quoting WelCom Prods.,

Inc. v. United States, 36 CIT 1366, 1340, 865 F. Supp. 2d 1340, 1344 (2012) (citing Star Fruits

S.N.C. v. United States, 393 F.3d 1277, 1281 (Fed. Cir. 2005))). In abuse of discretion review,

“an agency action is arbitrary when the agency offers insufficient reasons for treating similar

situations differently.” See SKF USA Inc. v. United States, 263 F.3d 1369, 1382 (Fed. Cir. 2001).

                                      VII.    ARGUMENT

A. Commerce’s Imposition of A Bright-Line Rule Rejecting Celik Halat’s Entire Section
   III Response Is A Severe Abuse of Discretion

       Commerce abused its discretion through its use of a bright-line rule to reject Celik

Halat’s Section III questionnaire response, without evaluating the specific factual circumstances

of the late submission. Commerce must weigh accuracy and fairness in its administration of

proceedings against the interests of finality and agency burden. Based on this factual record, the

interests of accuracy and fairness far outweighed any burden or the interests of finality in this

case. However, Commerce never addressed those factors in its decision to reject Celik Halat’s

Section III questionnaire response.



                                                 15
        Case 1:21-cv-00050-TCS Document 20                Filed 05/28/21     Page 22 of 52
                                                                               PUBLIC VERSION


       While the countervailing duty statute sets forth certain deadlines for the completion of

certain actions, e.g., 19 U.S.C. § 1671d(a)(1) for issuance of a final countervailing duty

determination, the statute does not set deadlines for specific submissions by respondents. Instead,

Commerce has the authority to set deadlines in a proceeding, so that Commerce can meet the

statutorily prescribed deadlines for completing an administrative investigation. However, the

Court has confirmed in prior decisions that Commerce’s discretion is not unlimited, and that

Commerce nonetheless must exercise its discretion in a reasonable and fair manner. See Dupont

Teijin Films v. United States, 931 F. Supp. 2d 1297, 1305 (August 21, 2013) (“Commerce’s

exercise of its discretion, however, must be reasonable in light of Commerce’s statutory

obligations”), citing Sterling Fed. Sys., Inc. v. Goldin, 16 F.3d 1177, 1182 (Fed. Cir. 1994)

(noting the agency abuses its discretion when its decision is “clearly unreasonable, arbitrary, or

fanciful”). As this Court has previously stated, “while Commerce clearly has the discretion to

regulate administrative filings, that discretion is bounded at the outer limits by the obligation to

carry out its statutory duty of determining dumping margins as accurately as possible.” Wuhu

Fenglian Co., Ltd. v. United States, 836 F. Supp. 2d 1398, 1403 (Ct. Int’l Trade 2012), quoting

NTN Bearing Corp. v. United States, 74 F. 3d 1204, 1208 (Fed. Cir. 1995).

       Commerce’s rejection of Celik Halat’s Section III questionnaire response was

unreasonable and a severe abuse of discretion. The record is clear that Celik Halat’s

administrative counsel (“Counsel”) underwent unexpected emergency surgery less than two

weeks prior to the August 10, 2020 due date, and that he [



                         ]. Limited by [                              ], counsel exerted heroic

efforts to timely file Celik Halat’s Section III questionnaire responses by the August 7, 2020


                                                  16
        Case 1:21-cv-00050-TCS Document 20                Filed 05/28/21     Page 23 of 52
                                                                               PUBLIC VERSION


deadline. Counsel also took all reasonable precautions to file the final BPI and public versions by

5:00 p.m. ET on August 10, 2020.        However, due to counsel’s medical situation, the filing was

late by 87 minutes. Despite the minimal delay and counsel’s medical emergency, Commerce

unreasonably rejected Celik Halat’s entire questionnaire response, including all narratives,

exhibits, and public and both the one-day lag and final BPI versions. Commerce then deemed

Celik Halat uncooperative and imposed a highly punitive final adverse facts available (“AFA”)

rate of 158.44 percent. Had Commerce accepted the Section III questionnaire response, Celik

Halat would have had the opportunity to demonstrate that its actual CVD subsidy rate was zero

or de minimis. Reconsideration Request at 11 (CR 127/ PR 202). Commerce’s actions amount to

an outrageous abuse of discretion.

    1. Controlling Judicial Precedent Precludes Commerce from Applying a Bright-Line
       Rule under the Countervailing Duty Statute

        Commerce abused its discretion through its use of a bright-line rule to reject Plaintiff’s

Section III questionnaire response. As established by court precedent, the countervailing duty

statute prohibits Commerce from taking an inflexible approach to all submissions for deadlines

that are not dictated by the statute.

        Deadlines for the submission of the Section III questionnaire response are not set forth in

the statute. Commerce’s regulations contain deadlines for certain submissions, such as the

submission of new factual information under Section 351.301(b) of the Department’s

regulations. 19 C.F.R. §351.301(b). However, Commerce routinely sets different deadlines for

separate sections of the CVD questionnaire beyond the initial 30 days.2 While Commerce has




2 Commerce issued the initial questionnaire to the Government of Turkey on June 9, 2020. (PR
49). Commerce subsequently reselected respondents to include Celik Halat on June 26, 2020.

                                                   17
        Case 1:21-cv-00050-TCS Document 20                Filed 05/28/21      Page 24 of 52
                                                                                PUBLIC VERSION


discretion both to set deadlines and to enforce those deadlines, Commerce is obligated to

determine whether to waive those deadlines in appropriate circumstances.3 See Shelter Forest

Int'l Acquisition, Inc. v. United States, 2021 Ct. Int’l Trade Lexis at *23, 497 F. Supp. 3d 1388

(Ct. Int'l Trade 2021) (while Commerce has some discretion to consider its resources and limit

an investigation, it abused this discretion by precluding Shelter Forest’s submission when

acceptance of submission would yield a more accurate result). In such cases, Commerce is

prohibited from imposing a rigid bright-line deadline for such submissions.

       Commerce must evaluate the specific circumstances and context of an untimely filed

submission before determining whether to reject that submission. Commerce’s inquiry must be

specific to the facts of the case, and guided by certain general principles. In particular,

Commerce must analyze “whether the interests of accuracy and fairness outweigh the burden

placed on the Department and the interest in finality.” Grobest & I-Mei Industrial (Vietnam) Co.,

Ltd. v. United States, 815 F. Supp. 2d 1342, 1365 (Ct. Int’l Trade 2012) (“Grobest”). This Court

has repeatedly recognized this standard:

               Essentially, when deciding whether Commerce abused its
               discretion in rejecting the information submitted after the deadline,



(PR 60). Commerce’s due date for Celik Halat’s response to Sections III Identifying Affiliated
Companies was July 17, 2020 and its responses to Sections II and III was August 3, 2020. (PR
60). However, Commerce subsequently granted extensions for Celik Halat’s responses to Section
II – Affiliation (PR 81) to July 24, 2020, and Celik Halat’s response to Section III, which was
extended to August 7, 2020. (PR 121).

3 A regulation which is not required by statute may, in appropriate circumstances, be waived
and must be waived where failure to do so would amount to an abuse of
discretion. See Tehnoimportexport v. United States, 15 C.I.T. 250, 766 F. Supp. 1169, 1178 (Ct.
Int'l Trade 1991) (analyzing price regulation which provided for correction of errors in a party's
submission if received in time to permit proper analysis and verification). NTN Bearing Corp.,74
F.3d at 1207; see also Fischer S.A. v. United States, 34 C.I.T. 334, 700 F. Supp. 2d 1364, 1375-
77 (2010).

                                                  18
       Case 1:21-cv-00050-TCS Document 20                 Filed 05/28/21     Page 25 of 52
                                                                               PUBLIC VERSION


               the court considers the interests of accuracy and fairness, and the
               burden imposed upon the agency by accepting the late submission.

Unisor Sacilor v. United States, 872 F. Supp. 1000, 1008 (Ct., Int’l Trade 1994). This Court has

unequivocally rejected the position that deadlines not required by statute are inflexible. Id.; see

U.S. Magnesium LLC v. United States, 895 F. Supp. 2d 1319, 1325 (Ct. Int’l Trade 2013) (“In

determining whether Commerce’s rejection of an untimely submission amounts to an abuse of

discretion, this Court considers whether the interests of accuracy and fairness outweigh the

burden placed on {Commerce} and the interest in finality.”); Pro-Team Coil Nail Enter. v.

United States, 419 F. Supp. 3d 1319, 1332 (Ct. Int'l Trade 2019); Wuhu Fenglian Co., Ltd., 936

F. Supp. 2d at 1404-05; Fine Furniture (Shanghai) Ltd. v. United States, 865 F. Supp. 2d 1254,

1267 (Ct. Int’l Trade 2012); Dupont Teijin Films v. United States, 931 F. Supp. 2d 1297, 1306

(Ct. Int’l Trade 2013). Rather, Commerce must evaluate the circumstances of the untimely

submission on a case-by-case basis. The statute does not allow Commerce to impose an

unbending and rigid rule in these instances. NTN Bearing Corp., 74 F. 3d at 1207.

       In NTN Bearing Corp. v. United States, the Federal Circuit rejected Commerce’s

inflexible approach in rejecting respondent’s attempt to submit clerical errors after the deadline.

The Federal Circuit reiterated that it is Commerce’s duty to calculate dumping margins “as

accurately as possible” and that “the antidumping laws are remedial not punitive.” Id. at 1208.

The Federal Circuit concluded the correction of the clerical errors “would neither have required

beginning anew nor have delayed making the final determination” and all that was required was

a “straightforward mathematical adjustment.” Id. The Federal Circuit held that Commerce’s rigid

application of its deadlines “resulted in the imposition of many millions of dollars in duties not

justified under the statute.” NTN Bearing Corp., 74 F.3d at 1208. The Federal Circuit noted that



                                                 19
        Case 1:21-cv-00050-TCS Document 20                Filed 05/28/21     Page 26 of 52
                                                                               PUBLIC VERSION


in some cases, there exists a tension between finality and correctness, but found that in this

instance, there was no issue regarding finality because NTN had requested the correction well in

advance of the final determination. Id. at 1208. The Federal Circuit subsequently held that the

holding in NTN Bearing was not limited to the correction of clerical errors. Timken U.S. Corp. v.

United States, 434 F.3d 1345, 1351-52 (Fed. Cir. 2006).

        In Pro-Team Coil Nail Enter., the Court rejected Commerce’s inflexible approach in

rejecting a revised Q&V Schedule because the respondent had submitted the information seven

days after the deadline for its second supplemental questionnaire response. 419 F. Supp. 3d at

1330-31. The Court noted that “it is well-settled that a deadline-setting regulation that "is not

required by statute may, in appropriate circumstances, be waived and must be waived where

failure to do so would amount to an abuse of discretion.” Id. (citing NTN Bearing, 74 F.3d at

1207). The Court also found that Commerce erred in disregarding NTN

Bearing and Timken based on the agency’s conclusion that Pro-Team had not made a clerical

error. Id.

        The Court of Appeals for the Federal Circuit has opined on Commerce’s interest in

finality, explaining that “preliminary determinations are preliminary precisely because they are

subject to change,’ and that at the preliminary results stage, ‘the tension between finality and

correctness simply {does} not exist.’” Wuhu Fenglian Co., Ltd., 836 F. Supp. 2d at 1404

(quoting NTN Bearing Corp., 74 F. 3d at 1208). Therefore, Commerce faces an even higher

burden when it rejects a submission made before the preliminary determination, as it did in this

case.

        This court has also held that AFA is far too harsh for a minor filing delay due to counsel

error and when the AFA rate and the actual rate diverged widely. In Artisan Mfg. Corp. v. United


                                                 20
       Case 1:21-cv-00050-TCS Document 20                Filed 05/28/21     Page 27 of 52
                                                                              PUBLIC VERSION


States, 978 F. Supp. 2d 1334 (Ct. Int'l Trade 2014) (“Artisan”), the Court found that Commerce

abused its discretion in assigning an exporter of stainless steel sinks the 76.53 percent China-

wide adverse antidumping duty rate because the exporter’s response to Commerce’s quantity and

value request was filed the morning after the due date due to neglect of counsel. Id. at 1340.

Notably, the exporter had timely filed its separate-rate application, which Commerce had also

removed from the record. Id. at 1339. The Court concluded that the delay was inconsequential,

as it only took place during non-business hours, i.e., Q&V information was only unavailable

between 5:00 pm close of business on the due date, to the beginning of the next business day. Id.

at 1345. The Court also found that, by contrast the consequences of the unexcused late filing was

“particularly severe,” subjecting the respondent to the PRC-wide rate, “more than twice as high

as the rate assigned to cooperating, non-investigated exporters.” Id. at 1347. Noting that the

record demonstrated that the mistake was “committed innocently and inadvertently by plaintiffs’

counsel,” the Court concluded that “Commerce attached a consequence that was grossly

disproportionate to the mistake that was made.” Id.

       This Court has remanded cases back to Commerce in cases where the where the delay in

submitting the response in question was far longer than here. In Grobest & I-Mei Industrial

(Vietnam) Co., Ltd., this Court weighed the interests of “accuracy and fairness” against the

burden on Commerce where the exporter submitted its separate rate certification 95 days after

the deadline. Commerce assigned the exporter the country-wide rate based on application of

adverse facts available. 815 F. Supp. 2d at 1365. The court criticized Commerce’s decision and

remanded the case, requiring Commerce to assign a separate rate to the exporter. Id. at 1365-66.

The court concluded that the interest of fairness outweighed the burden placed on Commerce,

relying primarily on three facts: (1) the Vietnam-wide rate of 25.76% assigned to the separate


                                                 21
       Case 1:21-cv-00050-TCS Document 20                Filed 05/28/21     Page 28 of 52
                                                                              PUBLIC VERSION


rate respondent, Amanda Foods, was “in stark contrast to the 4.27% rate assigned to the other

separate-rate respondents;” (2) the burden of reviewing this particular type of submission is not

great, (3) although untimely submitted, the submission was still made more than seven months

before the preliminary determination, and (4) the exporter made every effort to correct the error

as soon as it became aware of the omission. Id.

       In Bosun Tools Co. v. United States, the Court found that Commerce abused its discretion

by rejecting the respondent Chengdu's attempt to re-file the redacted version of its response two

days after it previously attempted to file on time but which, for reasons unclear on this record,

only uploaded in part. Chengdu's counsel had timely filed the complete unredacted version of the

submission on ACCESS. Bosun Tools Co. v. United States, 405 F. Supp. 3d 1359, 1365-66 (Ct.

Int'l Trade 2019). The Court found Commerce’s removal of Chengdu’s entire submission from

the record to be an abuse of discretion because it would “likely undermine the accuracy of the

dumping margins” in the case. Id. The Court also noted that Commerce had not explained why it

would be burdensome to “incorporate the late filed information.” Id.

       Court precedent has conclusively established that Commerce may not apply a rigid and

unbending approach when considering untimely filed submissions, no matter the length of the

delay. Commerce must consider its statutory obligation to calculate countervailing duty margins

as accurately as possible against issues of finality and agency burden. Here, Commerce never

addressed those factors or offered any explanation why its rejection of Celik Halat’s response

was reasonable.

   2. Acceptance of Celik Halat’s Section III Questionnaire Response Would Have
      Imposed No Burden Whatsoever on Commerce’s Conduct of the Investigation

       Acceptance of Celik Halat’s Section III questionnaire response would have imposed no



                                                  22
       Case 1:21-cv-00050-TCS Document 20                 Filed 05/28/21     Page 29 of 52
                                                                               PUBLIC VERSION


burden whatsoever on Commerce’s conduct of the investigation. Celik Halat’s final BPI and

public version of its Section III questionnaire response was unavailable to Commerce only

between 5:00 p.m. ET and 6:27 p.m. ET on the deadline date. This brief period could not have

impacted or delayed the investigation in any material way. Commerce also did not offer any

explanation in the Final Determination about any specific impact on its investigation as a result

of the 87 minute filing delay.

       In prior cases, the court has found Commerce to have abused its discretion in cases

involving far longer delays by the plaintiff in filing a submission (e.g., 16 hours in Artisan; 95

days in Grobest). In Artisan, the Court concluded that Commerce abused its discretion in

assigning Kehuaxing the adverse facts available PRC-wide rate. The Court surmised that

acceptance of Kehuaxing’s one business day late filing would have been inconsequential to

Commerce’s conduct of the investigation. Artisan Mfg. Corp., 978 F. Supp. 2d at 1345. The

Court explained:

               Kehuaxing’s Q& information was unavailable to Commerce only
               between the 5:00 p.m. close of business on the due date, April 11,
               2012, and a time at or near the beginning of the next business
               day…[s]uch a brief period could not have delayed the investigation
               in any meaningful way. Nor is it apparent from the record how
               acceptance of the filing could have interfered in any other way
               with the Department’s ability to conduct the investigation.

Artisan Mfg. Corp., 978 F. Supp. at 1345.

       Here, the delay was far briefer than in Artisan. The untimely submitted final BPI and

public version was unavailable to Commerce for a total of 87 minutes, after business hours.

Moreover, Celik Halat’s substantive Section III response, i.e., the one-day lag BPI version, was

already timely filed on August 7, 2020. Celik Halat’s final BPI version and final public version

would have only contained BPI bracketing changes and redactions of BPI, which are non-


                                                 23
        Case 1:21-cv-00050-TCS Document 20               Filed 05/28/21     Page 30 of 52
                                                                              PUBLIC VERSION


substantive changes.

       There are no finality concerns because the late filing was over one month before the

Preliminary Determination and no days were lost by Commerce in preparing the Preliminary

Determination. See Pro-Team Coil Nail Enter., 419 F. Supp. 3d at 1332 (holding that finality

concerns not implicated because plaintiff had submitted the Q&V Schedule before Commerce

issued Preliminary Results). Commerce never addressed the fact that its schedule was not

impacted by the late filing. There is nothing on the record indicating any disruption in

Commerce’s investigation or any burden in accepting the filing. Commerce abused its discretion

in rejecting the Section III response.

   3. Acceptance of the Section III Questionnaire Response Would Have Resulted in the
      Calculation of an Accurate CVD Margin for Celik Halat

       In addition to lack of burden and no finality issues, the interests of fairness and accuracy

weighed heavily in favor of accepting Celik Halat’s Sections III questionnaire response.

Commerce’s rejection of Celik Halat’s response is both unfair and resulted in a grossly

inaccurate CVD margin. See Pro-Team Coil Nail Enter. 419 F. Supp. 3d at1332 (holding that

accuracy concerns favor accepting the Q&V Schedule rejected by Commerce on untimely

grounds for the purpose of determining Pro-Team's antidumping duty rate).

         Based on Celik Halat’s actual information, as set forth in its Section III questionnaire

response, Celik Halat’s calculated CVD rate would have been zero or de minimis.

Reconsideration Request at 11 (CR 127/ PR 202). That is compared with a grossly punitive and

inaccurate AFA rate of 158.44 percent assigned to Celik Halat. By refusing to accept Celik

Halat’s Section III questionnaire response, and imposing a total adverse facts available rate,

Commerce has imposed significant CVD duties on Celik Halat’s entries that are not allowed by



                                                 24
        Case 1:21-cv-00050-TCS Document 20               Filed 05/28/21     Page 31 of 52
                                                                              PUBLIC VERSION


the statute and have further distorted the market. Celik Halat is effectively locked out of the U.S.

market for two years, until the first administrative review is completed. Celik Halat Case Brief at

7 (PR 358/ CR 253-254).

B. Commerce Failed to Provide Celik Halat The Opportunity to Remedy The Deficiency
   Under 19 U.S.C. § 1677m(d).

        Commerce applied total adverse facts available in assigning a countervailing duty rate to

Plaintiff. In doing so, Commerce adopted an interpretation of Section 782(d) that is contrary to

the plain language of Section 782(d). Commerce’s conclusion is not reasonable or consistent

with the statute.

        Before resorting to adverse facts available, the Department must first make a series of

determinations under the statute. In particular, the Department’s ability to apply adverse facts

available is subject to 19 U.S.C. § 1677m(d) which requires that the Department first inform the

respondent of any deficiency and provide that person an opportunity to remedy or explain the

deficiency in light of the time limits established for completion of the investigation. 19 U.S.C. §

1677e(a) (2015), 1677m(d) (2015). China Steel Corp. v. United States, 264 F. Supp. 2d 1339,

1355 (Ct. Int’l Trade 2003) (“Before resorting to facts available, however, the Department is

required to comply with the notice and remedial requirements of §1677m(d).”). Section 782(d)

of the Act, codified as 19 U.S.C. §1677m(d), provides as follows:

                If…a response to a request for information…does not comply with
                the request, the administering authority…shall promptly inform the
                person submitting the response the nature of the deficiency and
                shall, to the extent practicable, provide that person with an
                opportunity to remedy or explain the deficiency…”

19 U.S.C. § 1677m(d) (emphasis added).

        The plain language of the statute makes clear that Commerce cannot automatically resort



                                                 25
        Case 1:21-cv-00050-TCS Document 20                Filed 05/28/21      Page 32 of 52
                                                                                PUBLIC VERSION


to adverse facts available because of an untimely filed submission. The use of facts otherwise

available as a substitute for the untimely submitted information is expressly qualified

by § 1677m(d). See 19 U.S.C. § 1677e(a) (stating that “… the administering authority . . .

shall, subject to section 1677m(d) of this title, use the facts otherwise available in reaching the

applicable determination under this subtitle”) (emphasis added). China Kingdom Imp. & Exp.

Co. v. United States, 31 C.I.T. 1329, 1344, 507 F. Supp. 2d 1337, 1352 (Ct’ Int’l Trade 2007).

Instead, Commerce must first provide a party with the opportunity to correct a deficiency. Id.

(“shall…provide that person with the opportunity…”). This requirement is subject to the

condition that doing so must be “practicable.”

       These requirements apply equally to a submission that is not timely filed as it does to a

submission that does not contain complete information. In Shelter Forest Int'l Acquisition, Inc.,

the Court concluded that Commerce abused its discretion by rejecting Shelter Forest’s

submission as untimely when it had not provided notice to Shelter Forest regarding deficiencies,

as required by 19 U.S.C. § 1677m(d). 497 F. Supp. 3d 1388, 2021 Ct. Int’l Trade Lexis at *20. In

China Kingdom Import & Export Co., Ltd. v. United States, this Court explained that “the use of

facts otherwise available as a substitute for the untimely submitted information is expressly

qualified by § 1677m(d).” 507 F. Supp. 2d 1337, 1352 (Ct. Int’l Trade 2007). After concluding

that there was “no ambiguity or silence in § 1677m(d) that would justify resort to the second step

in a Chevron analysis” under the circumstances, the court considered the specific facts of the

case and whether it would have been practicable for Commerce to allow a remedy of the

deficiency. Id. at 1354. The court explained that the information in question was submitted to

Commerce 53 days before the preliminary determination and “more than eight months” before

the final results were due. The court concluded that Commerce committed legal error for failing


                                                  26
        Case 1:21-cv-00050-TCS Document 20                 Filed 05/28/21     Page 33 of 52
                                                                                PUBLIC VERSION


to make a finding that it would not be practicable to allow the respondent to remedy the

deficiency. Id. at 1358.

       Commerce acted contrary to the plain language of Section 782(d) of the Act when it

applied adverse facts available in assigning Plaintiff a countervailing duty margin without first

providing Plaintiff with an opportunity to remedy the deficiency. The only deficiency at issue

was Plaintiff’s submission of the final BPI and public version of the Section III questionnaire

response, after the 5:00 p.m. ET deadline. This resulted in Commerce’s rejection of both the

timely filed one-day lag version and the untimely filed final BPI and public versions of its

Section III questionnaire responses, and the application of adverse facts available to Plaintiff.

However, Commerce never provided Plaintiff with the required opportunity to remedy the

deficiency, nor did Commerce address whether it was not practicable to do so.

       In fact, Plaintiff remedied the deficiency on its own by filing the final BPI and public

versions of the Section III response at 6:27 p.m. ET on the due date. It was practicable for

Commerce to accept and utilize Celik Halat’s filings in light of the fact that it already had the

one-day lag version filed on August 7, 2020, and the untimely filed final BPI and public versions

were filed 87 minutes after the 5:00 p.m.ET deadline, after work hours, and before

commencement of the following workday. Without permitting Celik Halat an opportunity to

correct the deficiency or accept Celik Halat’s correction of the deficiency, Commerce’s decision

to reject the Section III responses in full was contrary to the statute.

C. Commerce’s Stated Rationale Is Unreasonable

       Commerce’s proffered rationale in the Final Determination regarding its rejection of

Celik Halat’s responses and its imposition of AFA is unreasonable. Commerce cites Celik

Halat’s untimely filing as justification for its conclusion that Celik Halat failed to cooperate to


                                                   27
        Case 1:21-cv-00050-TCS Document 20                Filed 05/28/21      Page 34 of 52
                                                                                PUBLIC VERSION


the best of its ability. However, Commerce’s assertion is conclusory and fails to cite any record

evidence or provide a reasoned explanation for its AFA decision. Commerce also fails to explain

why it has treated Celik Halat differently than other cases in refusing a post-deadline extension.

Commerce’s rationale in the Final Determination should be rejected in its entirely.

   1. Commerce’s Adverse Facts Available Finding is Unsupported by Substantial
      Evidence.

       In the Final Determination, Commerce adopted its AFA finding from the Preliminary

Determination, concluding that “because Celik Halat failed to submit its response to section III

of the questionnaire by the established deadline, Celik Halat failed to cooperate to the best of its

ability to comply with Commerce’s request for information.” Decision Memo at 34 (PR 370).

Commerce determined “to use an adverse inference when selecting from among facts otherwise

available to assign subsidy rates to Celik Halat.” Id. Commerce’s explanation for its AFA finding

consists of its characterization of Celik Halat’s untimely filing of its final Section III BPI and

public responses. Commerce’s AFA finding is conclusory in nature, with no record support or a

reasoned explanation.

       Commerce is only authorized to apply adverse facts available, after it undertakes a two-

step analysis: First, Commerce must find that use of “facts available” is needed because

“necessary information is not available on the record,” or “an interested party or any other person

. . . withholds information that has been requested by {Commerce} . . . {or} significantly

impedes a proceeding.” 19 U.S.C. § 1677e. Second, Commerce must find “that an interested

party has failed to cooperate by not acting to the best of its ability to comply with a request for

information.” Id. § 1677e(b)(1). Only at that point may Commerce use an adverse inference “in

selecting from among the facts otherwise available.” Id. § 1677e(b)(1)(A). Hyundai Steel Co. v.



                                                  28
         Case 1:21-cv-00050-TCS Document 20               Filed 05/28/21      Page 35 of 52
                                                                                PUBLIC VERSION


United States, No. 19-00099, 2021 Ct. Intl. Trade LEXIS 60, at *3 n.3 (Ct. Int'l Trade Apr. 27,

2021).

         In the Preliminary Determination, Commerce concluded the following:

                Celik Halat filed an untimely response to Commerce’s initial CVD
                questionnaire. Therefore, we preliminarily find that, by not timely
                responding to Commerce’s questionnaire, Celik Halat withheld
                information that had been requested and failed to provide
                information within the deadlines established. By not
                responding to the initial CVD questionnaire, Celik Halat
                significantly impeded this proceeding.

 Preliminary Decision Memorandum at 9 (September 14, 2020) (PR 253).

         Commerce goes on to conclude that an adverse inference is warranted, because “by not

timely responding to the initial CVD questionnaire, Celik Halat failed to cooperate to the best of

its ability to comply with the requests for information in this investigation.” Id. at 9. In the Final

Determination, Commerce found “no basis to alter {its} use of AFA” with regard to Celik Halat

in the Preliminary Determination. Decision Memo at 35 (PR 370).

         Commerce’s conclusion to apply AFA is not supported by substantial evidence and is

contrary to the statute. Commerce did not explain why the record evidence here supports a lack

of cooperation by Celik Halat, in light of counsel’s medical emergency and the circumstances

leading up to the 87 minute filing delay. Nippon Steel & Sumitomo Metal Corp. v. United States,

483 F. Supp. 3d 1214, 1223 (Ct. Int'l Trade 2020) (before applying AFA, Commerce is required

under the statute to evaluate whether any failure to fully respond is due to lack of cooperation).

         Commerce’s explanation also does not support its conclusion that Celik Halat failed to

put forth maximum effort. Commerce merely equated Celik Halat’s untimely filing with a failure

to cooperate, without evaluating the circumstances of the untimely filing. Commerce cannot

merely rely on Celik Halat’s untimely filing of its final Section III BPI and public responses.


                                                  29
        Case 1:21-cv-00050-TCS Document 20                 Filed 05/28/21    Page 36 of 52
                                                                               PUBLIC VERSION


“An adverse inference may not be drawn merely from a failure to respond.” Hyundai Heavy

Indus. Co., Ltd. v. United States, 393 F. Supp. 3d 1293, 1303-04 (Ct. Int'l Trade 2019).

Commerce may apply an adverse inference "under circumstances in which it is reasonable

for Commerce to expect that more forthcoming responses should have been made.” Nippon Steel

Corp. v. United States, 337 F.3d 1373, 1383 (Fed. Cir. 2003).

       Further, the record evidence does not support Commerce’s conclusions. Celik Halat fully

cooperated and prepared responses to Commerce’s Section III questionnaire, which were ready

to be filed on the due date. Due to counsel’s medical emergency and in spite of reasonable

precautions taken, the final BPI and public responses were unavoidably filed 87 minutes late.

Contrary to Commerce’s conclusion, Celik Halat exerted its maximum efforts to file the

responses on time.

       Commerce further concluded that “the late filing could have been prevented if reasonable

measures had been taken” such as setting the alarm at the correct time or planning to file the final

bracketing version earlier in the day.” Decision Memo at 36 (PR 370). This conclusion is not

supported by the record.    In particular, Commerce failed to account for counsel’s medical

situation and its impact on the incorrect setting of the alarm clock as well as counsel’s ability to

work for only brief periods of time. Based on this record, it was unreasonable for Commerce to

conclude that Celik Halat failed to cooperate to the best of its ability.

       Commerce’s imposition of adverse facts available is contrary to the statute and grossly

disproportionate to the innocent and minor error at issue. There is no record evidence of non-

cooperation or withholding of information by Celik Halat. In light of Commerce’s silence and

the overwhelming record evidence, Commerce’s finding of adverse facts available is

unsupported by substantial evidence and should be reversed.


                                                  30
        Case 1:21-cv-00050-TCS Document 20                Filed 05/28/21      Page 37 of 52
                                                                                PUBLIC VERSION


   2. Commerce’s Conclusion That Counsel’s Medical Emergency Did Not Constitute
      “Extraordinary Circumstances” Is An Abuse Of Discretion

       In the Final Determination, Commerce concluded that its rejection of Celik Halat’s

Section III response was proper because “the circumstances in this case are not extraordinary

circumstances within the meaning of 19 CFR 351.302(c)(2).” Decision Memo at 35 (PR 370).

       Section 351.302(a) of Commerce’s regulations defines an “extraordinary circumstance”

as follows:

               An extraordinary circumstance is an unexpected event that:

              (i)      Could not have been prevented if reasonable measures had been taken, and

              (ii)    Precludes a party or its representative from timely filing an extension
                      request through all reasonable means.
               Id. (PR 370).

       Examples that Commerce cites of extraordinary circumstances include “a natural disaster,

riot, war, force majeure, or medical emergency.” Id. (PR 370). According to Commerce,

“{e}xamples that are unlikely to be considered extraordinary circumstances include insufficient

resources, inattentiveness, or the inability of a party’s representative to access the Internet on the

day on which the submission was due.” Id. (PR 370).

       However, even under Commerce’s “examples” of what constitutes “extraordinary

circumstances, its reasoning for rejecting Celik Halat’s post-deadline extension request is flawed

and should be rejected in its entirety.

       Commerce concluded the following:

                       In this situation, the cause of the late filing was not a
                       medical emergency or counsel’s medical situation. Rather,
                       Celik Halat’s counsel set an alarm reminding him to file a
                       submission to Commerce, but the alarm was set at the
                       wrong time – after the deadline had already expired.



                                                  31
        Case 1:21-cv-00050-TCS Document 20               Filed 05/28/21     Page 38 of 52
                                                                              PUBLIC VERSION


Decision Memo at 36 (PR 370).

       Commerce’s explanation is flawed and illogical. The undisputed record evidence is that

counsel had undergone emergency surgery, and was on [

                                                   ] immediately prior to and at the time of the

filing deadline. As a result, counsel had to [



                            ]. While counsel took reasonable precautions by setting two alarm

clocks to awaken him in time for the filing on August 10, 2020, the [

                                                                  ] caused counsel to set the alarm

clocks at the wrong time. Despite all this evidence, Commerce assets conclusorily that “the cause

of the late filing was not a medical emergency or counsel’s medical situation.” Decision Memo at

36 (PR 370).

       Commerce’s attribution of the late filing to inattentiveness by counsel due to setting of

the alarm at the wrong time is not supported by the record. Commerce did not reasonably address

the material record evidence at issue – counsel’s medical condition that in turn caused him to set

the alarm clocks at the wrong time.

       Moreover, it is clear that these circumstances satisfy the criteria for what constitutes an

“extraordinary circumstance.” One, the late filing could not have been prevented even if

reasonable measures were taken because counsel already took reasonable measures by setting

two alarm clocks to alert him at 4:00 pm to make the filing. However, as counsel explained in

detail, his physical condition, i.e., recovering from emergency surgery that had only taken place

days before, under [                                   ], caused him to overlook the fact that his

location was in the Mountain Time zone, and that filing the response at 4:27 p.m. was really 6:27


                                                 32
        Case 1:21-cv-00050-TCS Document 20                 Filed 05/28/21        Page 39 of 52
                                                                                   PUBLIC VERSION


p.m. ET. Counsel made herculean efforts to try and file the submissions on time, despite the fact

that he was only days out from emergency surgery and [                                 ]. The record

evidence is clear that the cause was not inattentiveness and there is no evidence to support

Commerce’s finding in this respect.

       Two, Celik Halat satisfied the second prong, i.e., that it was precluded from timely filing

an extension request through all reasonable means. On August 4, 2020, Celik Halat submitted an

extension request, citing counsel’s recent surgery, and requested a one-week extension to August

14, 2020. See Celik Halat Letter to Commerce: Extension Request of Celik Halat ve Tel Sanayi

A.S. (“Celik Halat”) for Section III Response in the CVD Investigation (August 4, 2020) (PR

176). However, Commerce denied Celik Halat’s extension request, citing statutory deadlines.

See Letter from Commerce: Investigation of Prestressed Concrete Steel Wire from the Republic

of Turkey: Denial of Extension for Initial Questionnaire Response (August 4, 2020) (PR 177). In

its Memo denying Celik Halat’s Request Commerce cites Celik Halat’s failure to file timely

extension request. See Commerce’s Letter to Celik Halat: Rejection of Reconsideration Request

(September 4, 2020) (PR 245/ CR 160). However, this assertion makes no sense. Celik Halat’s

counsel, due to his medical situation, was unaware that he had even missed the deadline when he

inadvertently filed the response at 6:27 p.m. ET.      Further, Celik Halat had timely filed the

unredacted one-day lag BPI version on August 7, 2020.         No extension request was required

because the filing of the final BPI and public version on August 10, 2020, related back to the

original timely August 7, 2020 filing. Bosun Tools Co. v. United States, 405 F. Supp. 3d 1359,

1367 (Ct. Int'l Trade 2019) (rejecting Commerce’s argument that extension request was required

because the unredacted submission was provided by the deadline and the updated version of the

submission, filed two-days late, related back to the original, timely filing).


                                                  33
        Case 1:21-cv-00050-TCS Document 20                Filed 05/28/21     Page 40 of 52
                                                                               PUBLIC VERSION


        Commerce claims that the “late filing could have been prevented if reasonable measures

had been taken – for example, setting the alarm at the correct time or planning to file the final

bracketing version of documents earlier in the day on the due date. It is counsel’s responsibility

to put in place backup systems to ensure that submissions are timely or request for an extension

of the deadline.” Decision Memo at 36 (PR 370). Commerce’s conclusions are disconnected

from the actual record evidence. Counsel made every attempt to put reasonable back-up

measures in place, but the untimely filing could not be prevented due to his emergency surgery

and related circumstances. As for Commerce’s claim that counsel could have filed the response

earlier in the day, counsel already explained at length that he was only able to work in short

blocks of time, i.e., 1-2 times a day, [                                   ]. Counsel’s explanation

that he did not file the questionnaire response until later in the day is reasonable, considering his

physical condition and the time and energy, time and effort that it takes to submit documents

through the ACCESS document system.

        Commerce asserts that “the instant situation does not constitute the sort of extraordinary

circumstances envisioned by Commerce when it promulgated the time limit regulations under 19

CFR 351.302.” Decision Memo at 36 (PR 370). However, Commerce does not explain why that

is the case. If these set of circumstances – an emergency surgery just days ago, and a difficult

post-surgery recovery and heavy medication does not qualify as “extraordinary circumstances,”

then Commerce’s regulation is essentially meaningless.

    3. Commerce Failed to Sufficiently Explain Its Deviation From Its Practice of
       Granting Retroactive Extensions In Similar Or Less Severe Circumstances

        In the Final Determination, Commerce concluded that “the circumstances in this case are

not extraordinary circumstances within the meaning of 19 CFR 351.302(c)(2).” Decision Memo



                                                  34
        Case 1:21-cv-00050-TCS Document 20                 Filed 05/28/21     Page 41 of 52
                                                                                PUBLIC VERSION


at 35 (PR 370). Commerce rejected Celik Halat’s references to other administrative proceedings

where Commerce had previously granted out-of-time extensions for minor clerical errors,

concluding that “the instant situation does not constitute the sort of extraordinary circumstances

envisioned by Commerce when it promulgated the time limit regulations under 19 CFR

351.302.” Id. Commerce’s deviation from its usual practice of granting extensions for minor

delays was arbitrary and capricious. A remand is warranted because Commerce failed to explain

why it has treated this case and other similar circumstances differently.

       Commerce modified Section 302 of its regulations in September 2013. 19 C.F.R. §

351.302.4 In the Final Determination, citing its Extension of Time Limits, Commerce contends

that “insufficient resources, inattentiveness, or the inability of a party’s representative to access

the Internet on the day on which the submission was due” are “unlikely examples of an

extraordinary circumstance.” Decision Memo at 35 (PR 370). According to Commerce,

extraordinary circumstances examples include “a natural disaster, riot, war, force majeure, or

medical emergency.” Id.

       Since Commerce’s Extension of Time Limits was issued in 2013, it has been

Department’s practice, however, to allow respondents to file submissions out of time, without a

timely extension request, for reasons ranging from routine mistakes and clerical errors by

counsel to medical circumstances similar to the instant case.

           •   Counsel’s printer jam5




4 See Extension of Time Limits, 78 Fed. Reg. 57790 (Sept. 20, 2013).

5 Nucor Corporation Extension Request dated August 25, 2017(ACCESS Barcode: 3611722-01)
in Carbon and Certain Alloy Steel Wire Rod from Mexico (A-201-830) and DOC Letter dated
August 25, 2017 to Wiley Rein, LLP, counsel for Nucor Corporation granting Nucor’s Extension

                                                  35
       Case 1:21-cv-00050-TCS Document 20                Filed 05/28/21    Page 42 of 52
                                                                             PUBLIC VERSION


           •   Counsel’s inadvertent missing of deadline due to limited staff during holidays;6

           •   Counsel’s inadvertent omission in requesting extensions for Sections B and C, but

               not Section D.7

           •   Counsel’s failure to correctly note the filing deadline.8

           •   Counsel’s concern about EU privacy laws9

           •   Counsel’s medical conditions10

       Commerce’s actions are arbitrary and should be reversed. See, e.g., Green Country



Request. (ACCESS Barcode: 3611780-01).

6 Hyundai Steel Company Extension Request dated January 5, 2016 in Certain Cold-Rolled
Steel Flat Products from Korea: Extension Request for Supplemental Section D Questionnaire
Response (A-580-881) (ACCESS Barcode: 3429991-01) and DOC Memorandum to the File
Dated January 11, 2016 re: DOC meeting granting Hyundai’s extension request. (ACCESS
Barcode: 3431804-01).

7 Roung Shu Extension Request dated February 18, 2015 in Narrow Woven Ribbons with
Woven Selvedge from Taiwan (A-583-844) (ACCESS Code: 3260204-01) and DOC Letter dated
February 27, 2015 to Akin Gump Strauss Hauer & Feld LLP granting Extension Request.
(ACCESS Barcode: 3261940-01).

8 British Steel Post-Deadline Extension Request dated July 7, 2017, Carbon and Certain Alloy
Steel Wire Rod from the United Kingdom (A-412-826) (ACCESS Barcode: 3590026-01) and
DOC Letter dated July 10, 2017 to Steptoe & Johnson LLP granting British Steel’s Extension
Request. (ACCESS Barcode: 3591490-01).

9 Forgital Italy SpA February 22, 2019 request for 1 day out of time extension to file Section A
response (ACCESS Barcode: 3796694-01) in Finished Carbon Steel Flanges from Italy (A-475-
835) arising from prior counsel’s failure to file due to concerns re: EU privacy laws and DOC
Letter dated March 5, 2019 granting Forgital’s extension request. (ACCESS Barcode: 3800014-
01).

10 Sapa Profiles (Shanghai) Co. Extension Requests dated September 8, 2014 (ACCESS
Barcode: 3227011-01) and September 17, 2014 (ACCESS Barcode: 3228665-01), in Aluminum
Extrusions from the People’s Republic of China (C-570-968), and DOC Letter dated September
22, 2014 (ACCESS Barcode: 3230428-01) to Sidley Austin LLP, counsel for Sapa, granting
Sapa’s 4-day extension request because of “medical issues” involving the company’s counsel.

                                                 36
       Case 1:21-cv-00050-TCS Document 20                Filed 05/28/21      Page 43 of 52
                                                                               PUBLIC VERSION


Mobilephone, Inc. v. FCC, 765 F.2d 235, 237, 246 U.S. App. D.C. 366 (D.C. Cir. 1985) (“We

reverse the {agency} not because the strict rule it applied is inherently invalid, but rather because

the {agency} has invoked the rule inconsistently. We find the {agency} has not treated similar

cases similarly.”); Nakornthai Strip Mill Pub. Co. v. United States, 32 CIT 1272, 587 F. Supp. 2d

1303, 1307 (2008) (“Agencies have a responsibility to administer their statutorily accorded

powers fairly and rationally, which includes not treating similar situations in dissimilar ways.”

(quotation and alteration marks and citation omitted)). “{A}n ‘agency action is arbitrary when

the agency offers{s} insufficient reasons for treating similar situations differently.’” Foshan

Shunde Yongjian Housewares & Hardwares Co., 896 F. Supp. 2d at 1325 (quoting Transactive

Corp., 91 F.3d at 237(citing Motor Vehicle Mfrs. Ass’n, Inc. 463 U.S. at 57)).

       Commerce’s decision here is also inconsistent with its prior practice of granting post-

deadline extensions where counsel has experienced a recent medical emergency. In an

administrative review of Aluminum Extrusions from the People’s Republic of China, Commerce

granted counsel’s retroactive request for an extension of the deadline to file a Q&V

questionnaire. In its retroactive extension request, filed four days after the deadline for Q&V

questionnaire responses, respondent Sapa Profiles explained that its attorney “recently

experienced serious and unexpected medical issues which required hospitalization and an

extended recuperation period during which he was unable to work consistently.” The respondent

further explained that “{e}ven as {counsel} has returned to work in recent weeks, his schedule

has been uncertain and part-time.” The respondent goes on to explain that due to “these medical

issues, {counsel} was unable to timely file an extension request or delegate this responsibility to




                                                 37
         Case 1:21-cv-00050-TCS Document 20              Filed 05/28/21     Page 44 of 52
                                                                              PUBLIC VERSION


another attorney.”11 Sapa Profiles had filed its untimely Q&V questionnaire response

concurrently with its Request for Extension. Commerce granted Sapa Profiles’ retroactive

Request for a four-day extension of time, citing “the extraordinary circumstances” in Sapa

Profiles’ letter.12 These facts are similar to those of Celik Halat’s counsel, who was also

hospitalized days before the missed deadline and had an extended recuperation period.

However, Commerce has treated the instant case inconsistently, without explanation of why it

deviated from its granting of an extension in a case with similar facts and an even longer filing

delay (i.e., 4 days verses. 87 minutes).

   4. Commerce’s Inconsistent Application of The Extension Of Time Limits Final Rule
      Extends to Petitioners’ Extension Requests

         In contrast to the overly-rigid and unjustified standard that Commerce applied to

respondent Celik Halat, Commerce failed to apply the same rigid standard to petitioners when

they encountered ACCESS issues when filing a document in the instant case. This inconsistent

treatment confirms the arbitrary and capricious nature of Commerce’s actions against Celik

Halat.

         Petitioners had attempted to file their new subsidy allegations which were due on August




11 Request for Extension of Time to Respond to the Quantity and Value Questionnaire Dated
September 8, 2014 filed by Sapa Profiles (ACCESS Barcode 3227001) Aluminum Extrusions
from the People’s Republic of China (C-570-968). In a double-bracketed submission dated
September 17, 2014, Sapa Profiles’ counsel provided further details of the medical issues that
caused the late filing (ACCESS Barcode 3228665-01).

12 DOC Letter dated September 22, 2014 to Sapa Profiles (Shanghai) Co., Ltd. re: Extension of
Time to Provide a Response to the Department’s Quantity and Value Questionnaire (ACCESS
Barcode 3230428-01); 2013 Administrative Review of the Countervailing Duty Order on
Aluminum Extrusions from the People’s Republic of China (C-570-968).


                                                 38
       Case 1:21-cv-00050-TCS Document 20               Filed 05/28/21     Page 45 of 52
                                                                             PUBLIC VERSION


5. 2020. See DOC Memorandum Re: Phone Call with Counsel for the Petitioner (August 7,

2020) (PR 181). However, Petitioners’ counsel received an email at 4:55 p.m. ET from ACCESS

rejecting the BPI and public versions of their August 5, 2020 new subsidy allegations due to a

“typographical error in the header of the document.”13 See id. Despite receiving the rejection

email prior to 5:00 p.m. on the deadline date, Petitioners waited until the following day, August

6, 2020, to call Commerce regarding the ACCESS rejection. Petitioners did not file a written

extension request or explain the specific circumstances of ACCESS’s rejection of their filing.

Commerce then granted Petitioners a retroactive extension to Friday, August 7, 2020 at 10:00

a.m. ET to refile the final business proprietary and public versions of their new subsidy

allegations. Id. In granting the retroactive deadline extension, Commerce did not require

Petitioners to demonstrate “extraordinary circumstances.”

       “{C}onsistency has long been a core interest of administrative law, and inconsistent

treatment is inherently significant.” DAK Americas LLC v. United States, 456 F. Supp. 3d 1340,

1355 (Ct. Int’l Trade 2020) (citing Skidmore v. Swift & Co., 323 U.S. 134, 140, 65 S. Ct. 161, 89

L. Ed. 124 (1944); Chisholm v. Def. Logistics Agency, 656 F.2d 42, 47 (3d Cir. 1981)). “[W]here

an agency departs from prior determinations, it is appropriate to compel the agency to explain

whether: (1) good reasons prompt that departure; or (2) the prior determinations are inapposite

such that it is not in fact a departure at all.” Id. at 20. Though Commerce may enjoy wide latitude

in its application of the AD and CVD statute and prior determinations are not legally binding in

same way as case law through stare decisis, DAK Americas LLC, 456 F. Supp. 3d at 1355, nn. 9-




13 August 6, 2020 Memorandum for the File re: Countervailing Duty Investigation of
Prestressed Concrete Steel Wire from the Republic of Turkey: Phone Call with Counsel for the
Petitioner (C-489-843) (Barcode 4013270-01).

                                                39
       Case 1:21-cv-00050-TCS Document 20                Filed 05/28/21      Page 46 of 52
                                                                               PUBLIC VERSION


10 (citations omitted), its discretion is limited by the need to provide an adequate explanation for

any deviation from its past practice and interpretations. SKF USA Inc., 263 F.3d

at1382 (“{A}n agency action is arbitrary whenthe agency offer[s] insufficient reasons for treatin

g similar situations differently.”). Echjay Forgings Private Ltd. v. United States, 475 F. Supp. 3d

1350, 1375 (Ct. Int'l Trade 2020).

       In another example of inconsistent treatment, in the recent antidumping duty

investigation of Metal Lockers and Parts Thereof from the People’s Republic of China,

Petitioners in that case filed an untimely extension request regarding its submission of Surrogate

Country and Surrogate Value Comments. Petitioners filed their Extension Request at 4:56 p.m.,

ET of the due date, which was in violation of Commerce’s Final Rule on the Extension of Time

Limits, which states that an extension request for submissions that are due from multiple parties

“will be considered untimely if it is not filed by 10:00 a.m. on the due date.” 78 Fed. Reg. 57790,

57992 (Sept. 20, 2013). This Rule applies to submissions due by a certain deadline by multiple

parties, including “factual information to value factors under section 351.408(c).” 78 Fed. Reg. at

57792. According to Commerce, this rule was designed to avoid the situation that occurs “if one

party requests a last-minute extension of the time limit,” with the result that “it may obtain an

advantage by reviewing other parties’ submissions before the party files its own submission.” Id.

By a memorandum dated November 2, 2020 in the Metal Lockers investigation, Commerce set

the deadline for “all interested parties” to submit “surrogate country and surrogate values

comments “by no later than 5:00 p.m. ET on November 16, 2020.14




14 DOC Memorandum dated November 2, 2020 re: Extension of Deadline to File Comments on
Surrogate Countries and Surrogate Values and Treatment of Production Component Names.
Antidumping Duty Investigation for Certain Metal Lockers and Parts Thereof from China (A-

                                                 40
       Case 1:21-cv-00050-TCS Document 20                Filed 05/28/21      Page 47 of 52
                                                                               PUBLIC VERSION


       Despite this clear deadline, and Commerce’s Final Rule, Petitioners filed their Extension

Request for submission of their Comments on Surrogate Country and Surrogate Values untimely

at 4:56 p.m. ET on November 16, 2020. Petitioners requested one additional business day for an

extension, citing “technical difficulties in uploading the large electronic attachment to

Petitioners’ Comments” and that “the electronic file will not upload through the Department’s

system.”15 The following day, respondents filed a letter requesting that Commerce reject

Petitioners’ untimely extension request to submit surrogate country and surrogate value

comments.16 However, Commerce nonetheless granted Petitioners’ out-of-time extension

request, despite the lack of any claim by Petitioners of “extraordinary circumstances.”17 Instead

of addressing respondent’s arguments regarding Petitioners’ untimely extension request,

Commerce granted Petitioners’ request “based on the circumstances discussed in its letter.” Id.

Commerce’s actions are arbitrary and capricious because it has held Celik Halat to a different

standard with regard to formatting requirements than Petitioners in Metal Lockers. Commerce




570-133) (ACCESS Barcode: 4047619-01).

15 Letter dated November 16, 2020 from Kelley Drye & Warren to the Honorable Wilbur L.
Ross, Jr., Secretary of Commerce (ACCESS Barcode 4053947-01) Antidumping Duty
Investigation of Certain Metal Lockers and Parts Thereof from the People’s Republic of China
(A-570-133).

16 Letter dated November 17, 2020 from Fox Rothschild LLP to the Honorable Wilbur L. Ross,
Jr., Secretary of Commerce (ACCESS Barcode 4054197-01) Antidumping Duty Investigation of
Certain Metal Lockers and Parts Thereof from the People’s Republic of China (A-570-133).

17 DOC Memo to the File re: Extension of Deadline to File Comments on Surrogate Countries
and Surrogate Values and Treatment of Production Component Names (ACCESS Barcode:
4054032-01) Antidumping Duty Investigation of Certain Metal Lockers and Parts Thereof from
the People’s Republic of China (A-570-133).


                                                 41
        Case 1:21-cv-00050-TCS Document 20               Filed 05/28/21     Page 48 of 52
                                                                              PUBLIC VERSION


was particularly lenient on Petitioners, considering that their extension request mentions a “large

electronic attachment to Petitioners’ Comments” that they had difficulties uploading through

ACCESS. Even assuming that the electronic attachment was not being accepted by ACCESS,

Petitioners should at least have been able to submit their written comments in pdf format through

ACCESS by the designated deadline. In their untimely extension request, Petitioners provided no

details about their attempts to file through ACCESS. Respondents had filed their Comments on

time, while Petitioners gained an extra day to view Respondents’ comments before filing their

own. Commerce appeared willing to bend its stringent rules for Petitioners in the Metal Lockers

case. This is an improper double standard.

   5. Commerce’s Attempt to Distinguish Past Judicial Decisions Is Unavailing

       Commerce’s attempt to distinguish the Court’s holding in Artisan is also unavailing. In

the Final Determination, Commerce claims that Artisan is distinguishable because in that case,

Commerce “was ambiguous in stating its policy on time extensions for the information at issue

and that its determination was based on ‘the particular circumstances of this investigation.’”

Artisan Mfg. Corp. 978 F. Supp. 2d at 1344. Contrary to Commerce’s contention, the facts in

Artisan and the Court’s holding are directly point in this case. The Court found Commerce’s

rejection of the respondent’s untimely filed Q&V response and the timely filed SRA be an abuse

of discretion.   The Court found Commerce’s rationale that it needed to complete the

investigation within the statutory deadline to be unconvincing. The Court concluded that the

brief period when the Q&V questionnaire was unavailable between 5:00 p.m. close of business

on the due date and the time at or near the beginning of the next business day acceptance of the

late filed Q&V response “could not have delayed the investigation in any meaningful way” or

“interfered in any other way with” the Department’s ability to conduct its investigation. Artisan


                                                 42
        Case 1:21-cv-00050-TCS Document 20               Filed 05/28/21     Page 49 of 52
                                                                              PUBLIC VERSION


Mfg. Corp. 978 F. Supp. 2d at 1345.

       Here, while Commerce also suggests in its Final Determination that the late filing

somehow interfered with its investigation, those conclusions are disconnected from the facts

here, i.e., that the delay was even briefer, at 87 minutes, during non-business hours, and but for

counsel’s medical emergency, the deadline would have been met. With regard to the application

of AFA, Commerce has failed to sufficiently explain why Celik Halat’s late filing, in light of all

of the record evidence, nonetheless merited an adverse facts finding, and why its finding satisfies

the statutory objective.

       As for Commerce’s conclusion that Grobest is not applicable because it pre-dates

Commerce’s revision of its rules on enforcement of deadlines and Federal Circuit precedent,

Grobest is still good law. Commerce also missed the point with regard to the applicability of

Grobest. The Grobest Court rejected Commerce’s claims that the burden in accepting Amanda

Foods’ separate rate certification, albeit 95 days late, would outweigh considerations of fairness

and accuracy. The Court also cited two other reasons why Commerce erred: (1) that Amanda

Foods’ late submission arrived early in the proceeding more than seven months before the

preliminary results; and (2) Amanda Foods was diligent in correcting the omission, once it

discovered it. Grobest & I-Mei Indus. (Vietnam) Co., 815 F. Supp. 2d at 1367. The Grobest court

cited concerns that the margin assigned to Amanda Foods was inaccurate and disproportionate,

there was little concern about finality because the submission was filed early in the proceeding,

and the burden on Commerce to accept the late filing was minimal. Id. None of the foregoing

statutory principles that Commerce must take into account regarding the conduct of its

proceedings, including principles of accuracy and fairness, have changed.




                                                 43
       Case 1:21-cv-00050-TCS Document 20                Filed 05/28/21     Page 50 of 52
                                                                              PUBLIC VERSION


   6. Commerce Erred in Failing to Address Celik Halat’s Argument That It Can Use
      The Government Of Turkey’s Response As Facts Available Information

       Assuming arguendo that Commerce was not required to provide Celik Halat an

opportunity to remedy the untimely filing, or that Commerce properly rejected Celik Halat’s

untimely filing, there was sufficient record information for Commerce to reach a neutral

available facts determination. Under 19 U.S.C. § 1677e, the Department may make

determinations using facts otherwise available if the necessary information is not available on the

record or an interested party withholds information requested by the Department, fails to provide

information by deadlines, significantly impedes a proceeding or provides information that cannot

be verified. Here, there was sufficient information for Commerce to calculate Celik Halat’s CVD

margin using information provided by the Government of Turkey.

       Commerce asked the Government of Turkey virtually the same questions about Celik

Halat’s use of the various programs considered in the investigation. See Response of the

Government of Turkey Initial Questionnaire (CR118-125/ PR182-189). The GOT’s response

contains details about which programs Celik Halat participated in and how much benefit Celik

Halat received under those programs. Id. As Celik Halat established in its case brief, if

Commerce had used the GOT’s information, the maximum facts available rate or even adverse

facts available date that should be assigned to Celik Halat is no more than 18.48 percent. Celik

Halat Case Brief at 13, Exhibit 1 (CR 253/ PR 358). In fact, Exhibit 1 to Celik Halat’s case brief

contains portions where adverse facts available was applied where information was missing due

to the rejected response. Id. at Exhibit 1 (CR 253/ PR 358). Applying the GOT’s response would

have allowed a much more reasonable and record supported rate.




                                                 44
       Case 1:21-cv-00050-TCS Document 20               Filed 05/28/21     Page 51 of 52
                                                                             PUBLIC VERSION


       However, Commerce did not address Celik Halat’s case brief arguments in the Final

Determination, stating conclusorily that “we also disagree with Celik Halat that it is appropriate

to use information from the GOT.” Decision Memo at 37 (PR 370). Commerce states that in the

“absence of necessary information from cooperative respondents, {it} is seeking to find a rate

that is a relevant indicator of how much the government of the country under investigation is

likely to subsidize the industry at issue…” Commerce improperly disregarded the GOT record

information in the investigation. Preliminary Decision Memo at 12 (PR 253). The GOT’s

responses could have served as a reasonable proxy for Celik Halat’s CVD margin.

                                   VIII.    CONCLUSION

       For the foregoing reasons, Celik Halat respectfully requests this Court to grant Plaintiff’s

Motion for Judgment, set aside the Final Determination with respect to Celik Halat, and remand

the Final Determination back to Commerce for a new decision that is supported by substantial

evidence and in accordance with law.    Specifically, this Court should direct Commerce to

reopen the CVD investigation with regard to Celik Halat, accept for filing and place on the

record Plaintiff Celik Halat’s Section III questionnaire responses; and calculate a new CVD rate

for Celik Halat.


                                             Respectfully submitted,

                                             /s/Irene H. Chen
                                             Irene H. Chen
                                             CHEN LAW GROUP, LLC.
                                             200-A Monroe St., Ste. 100
                                             Rockville, MD 20850
                                             Tel: (301) 760-7393
                                             Email: irene@chenlawgroup.com


Date: May 28, 2021                           Counsel to Plaintiff Celik Halat ve Tel Sanayi A.S.


                                                45
       Case 1:21-cv-00050-TCS Document 20                Filed 05/28/21     Page 52 of 52
                                                                              PUBLIC VERSION


                             CERTIFICATE OF COMPLIANCE


1. This brief complies with the guidelines set forth in the Standard Chambers Procedures. The
brief contains 13,515 words on numbered pages (that is, excluding only the Cover Page, the
Table of Contents, and the Table of Authorities, the signature block, and the present certificate).

2. This brief has been prepared in a proportionally spaced typeface using Microsoft Word in
Times New Roman 12-point font.


Dated: May 28, 2021                           /s/ Irene H. Chen
                                              Irene H. Chen

                                              Counsel to Plaintiff Celik Halat ve Tel Sanayi A.S.




                                                 46
